Title: James Madison to William Cabell Rives, 20 December 1828
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 20. 1828
                            
                        
                        
                        The last mail brought me your favor of the 17th. accompanied by a copy of the last Southern Review, for which
                            I thank you. The disproportion of polemic politics which distinguishes it, tho’ derogating from the literary character of
                            such works, might, if conducted with ability & good temper, be pardoned, at a moment and on topics peculiarly
                            interesting. I have looked very hastily over the article from Mr. McCord; and if I have caught his meaning (of which I am
                            not sure), the thread of his reasoning leads to an identity of the Legislative power of the States with, or rather to a
                            substitution of it for, the sovereignty of the people; between which there is all the difference which exists between the
                            creature & the Creator. Were some of the Southern doctrines latterly advanced, valid,
                            our political System would not be a Government, but a mere league, in which the members had given up no part whatever of
                            their sovereignty, to a comon [expansion sign] sovereignty; and retain moreover a right in each to dissolve the compact when it pleases.
                            It seems to be forgotten, that in the case of a mere league, there must be as much right on one side to assert &
                            maintain its obligation, as on the other to cancel it, and prudence ought to calculate the tendency of such a conflict. It
                            is painful to observe so much real talent, and at bottom, doubtless, so much real patriotism, so much misled by the
                            sophistry of the passions.
                        I should with great pleasure send you the remarks on the tariff to which you allude, but for my confidence
                            that you will see them in print before a manuscript copy would now reach you. They were put on paper in consequence of a
                            conversation with a friend which led him to ask it, and on his urging a publication, I acquiesced, with an understanding,
                            that it should not take place till the Presidential contest should be over, and with it the possibility of misconstruing
                            the object into some bearing on it. Having in the first letter sketched the grounds of my opinion in favor of the
                            constitutionality and expediency of a power in Congress to regulate trade with a view to the encouragement of domestic
                            manufactures, and knowing that the paper was to be made public, I thought it due to the subject, to specify, as exceptions
                            to the general "let alone" principle, cases in which the power ought to be exercised; and to shew at the same time, that
                            it could not be exercised by the State Authorities. The delay in sending the letters to the press, is to be ascribed to
                            the indisposition of the gentleman possessing them. But I believe the cause has ceased. When I had the pleasure of your
                            call at Montpellier, I should have offered you a perusal of what I had written: but I then counted on your seeing it in a
                            few days in a more readable form than the rough manuscript draft.
                        I wish your example in tracing our Constitutional history thro’ its earlier periods could be followed by all
                            our public men of the present generation. The few survivors of the past, seem to have forgotten what they once knew, and
                            those of the present to shrink from such researches; altho’ it must be allowed by all, that the best key for the text of
                            the Constitution, as of a law, is to be found in the cotemporary state of things, and the maladies or defects, which were
                            to be provided for. With great esteem & regard
                        
                            
                                James Madison
                            
                        
                    